Action by plaintiff wife to recover damages for personal injuries and by her husband for medical expenses and loss of services. Plaintiff wife, while a passenger on a subway train owned and operated by defendant, was knocked down and injured by two boys who were scuffling or skylarking on the train. Judgment dismissing the complaint at the close of plaintiffs’ ease affirmed, with costs. No opinion. Close, P. J., Carswell, Johnston and Lewis, JJ., concur; Aldrich, J., dissents and votes to reverse the judgment and to grant a new trial on the ground that plaintiffs established a prima facie case.